number release date id office uilc cca_2009033113033064 ------------- from ------------------ sent tuesday date pm to ------------------------ cc subject re dats shelter project --------- how about the below note that except where the gross_valuation_misstatement penalty applies sec_6662a should be the primary penalty and sec_6662 the secondary position i have not tried to integrate the language for the two penalties to accomplish that as i think you can readily do so it is determined that you are liable for a penalty under sec_6662a for a reportable_transaction_understatement generally the penalty is percent of the reportable_transaction_understatement however the penalty i sec_30 percent of the portion of any reportable_transaction_understatement with respect to which the disclosure requirement in sec_6664 was not met you have not shown there was reasonable_cause and that you acted in good_faith with respect to the reportable_transaction_understatement or that any other exception to the penalty applies
